Citation Nr: 1102672	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD), panic disorder, 
and depressive disorder, not otherwise specified.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The  Veteran served on active duty from November 1978 to August 
1983. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned in June 2009.  A 
transcript of the hearing is of record.  In June 2010, the Board 
remanded the claim for additional development.  

Following the Board's remand and the RO's most recent 
adjudication in the October 2010 supplemental statement of the 
case, the Veteran submitted additional evidence without a waiver 
of initial RO review.  A remand, however, is not warranted 
because a review of the claims file shows that the newly 
submitted documents are largely cumulative of evidence previously 
of record.  In any event, the Board is granting the Veteran's 
claim, so a remand is not required to afford RO review of the 
evidence, and the Board can proceed with adjudication of the 
appeal.  38 C.F.R. § 20.1304; see Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Next, the Board observes that the Veteran initially filed 
separate claims of entitlement to service connection for PTSD, 
depression, and panic disorder with agoraphobia, which the RO 
adjudicated as three distinct issues in its December 2005 rating 
decision.  However, the United States Court of Appeals for 
Veterans Claims has since held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Veteran's claims for various mental 
disorders are most appropriately characterized as a single issue, 
as reflected on the title page of this decision.

As a final introductory matter, the Board observes that the 
Veteran has submitted written statements and Board testimony 
indicating that he is currently unemployed and receiving Social 
Security Administration (SSA) disability compensation due, at 
least in part, to his mental health problems.  In view of its 
decision to grant service connection for an acquired psychiatric 
disorder, the Board interprets the Veteran's assertions as 
raising an implicit claim of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU).  Additionally, the Board 
acknowledges that, at his June 2009 hearing, the Veteran raised 
an implicit claim of service connection for spina bifida.  
Thereafter, in its June 2010 remand, the Board referred the 
Veteran's spina bifida claim to the RO for initial adjudication.  
However, it does not appear that such adjudication has yet taken 
place.  Accordingly, the Board finds that the issues of 
entitlement to a TDIU and service connection for spina 
bifida have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD and depression that have 
been clinically related to personal-assault stressors that he 
experienced during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Service Connection

"Service connection" essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein. 
38 C.F.R. § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  Lay statements by a 
Veteran concerning a preexisting condition alone are not 
sufficient to rebut the presumption of soundness.  Crowe v. 
Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (2010); Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection may also be established for 
certain chronic diseases, including psychoses, which are 
manifested to a compensable degree within a presumptive period 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2010).  However, PTSD, depression, and panic disorder are not 
classified as psychoses, and service connection for those 
conditions accordingly may not be granted on a presumptive basis.

Service connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3).
 
The primary effect of the amendment is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  In place of corroborating 
reported stressors, a medical opinion must instead be obtained 
from a VA, or VA contracted, psychiatrist or psychologist.  

Under the revised criteria, the specific provision governing PTSD 
claims based on personal assault has been renumbered from 
38 C.F.R. § 3.304(f)(3) to 38 C.F.R. § 3.304(f)(4).  However, the 
substance of that provision has not changed.  

In cases involving entitlement to service connection for PTSD 
based on personal assault, after-the-fact medical evidence may be 
used to establish a particular in-service stressor.  See Bradford 
v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. 
App. 272, 278 (1999).  

Additionally, in PTSD claims based on personal assault, evidence 
from sources other than a Veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4); Patton v. West, 12 Vet. App. 
272 (1999); YR v. West, 11 Vet. App. 393 (1998).

The Board recognizes that  Veterans claiming service connection 
for disability due to in-service personal assault face unique 
problems documenting their claims.  Since assault is an extremely 
personal and sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

Beyond the above, following the point at which it is determined 
that all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and therefore 
the probative value of proffered evidence of record.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 
1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  It is also clear that the Board is not 
required to accept an appellant's statements regarding his 
alleged symptoms, including nightmares, flashbacks, and other 
difficulties she associates with active service, if the Board 
does not find the statements regarding the symptoms to be 
credible.

At the outset, the Board acknowledges that VA did not fulfill its 
obligation to request from the Veteran the types of evidence 
pertinent to PTSD claims involving alleged personal assault.  
38 C.F.R. § 3.304(f)(4).  However, in light of the favorable 
disposition of the claim, the Board finds that this error is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Board has relied upon the available evidence in 
determining if the alleged stressors can be corroborated.
 
Additionally, the Board observes that the Veteran has submitted 
lay statements and testimony indicating that his PTSD and related 
psychiatric problems have rendered him unemployable and caused 
him to seek SSA disability benefits.  He has also submitted a 
copy of a January 2007 SSA decision indicating that he has not 
worked since September 2004 and is currently unemployable due to 
a learning disability and multiple mental health problems, 
including depression, PTSD, personality disorder not otherwise 
specified, and alcohol dependence.  However, the medical records 
upon which that SSA decision was predicated have not been 
associated with the claims file.

VA is required to make reasonable efforts to obtain SSA records 
prior to adjudicating an appellant's claim in compliance with its 
duty to assist.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 
38 C.F.R. § 3.201(a) (2010).  In this case, however, the 
Veteran's SSA medical records have been determined to be 
unavailable.  Indeed, while the RO requested the Veteran's 
complete records from SSA, a August 2010 response from that 
agency's Office of Disability Adjudication indicated that his 
records were unavailable.  Thus, the Board finds that further 
efforts to obtain the Veteran's SSA records would be futile and 
need not be attempted.  See 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a federal 
department or agency, including the SSA, VA must make as many 
requests as are necessary to obtain relevant records; VA will end 
its efforts to obtain records from a federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The Board is mindful of the Veteran's assertions that VA efforts 
to obtain his SSA records have been inadequate.  Nevertheless, 
the Board observes that the duty to assist is not boundless in 
scope, and VA is only required to make reasonable efforts to 
assist the Veteran in obtaining evidence to substantiate his 
claim.  VA is not required to assist him in obtaining identified 
records if no reasonable possibility exists that such assistance 
would help substantiate his claim.  38 U.S.C.A. § 5103A(c)(1); 
Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In any event, as the Board has decided to grant the Veteran's 
psychiatric claim based on the existing evidence of record, he is 
not prejudiced by the adjudication of that claim.  On the 
contrary, any additional stay in adjudication would be of no 
benefit to the Veteran and would only unnecessarily delay and 
burden agency resources.  Sondel v. West, 13 Vet. App. 213 
(1999).  

The Board now turns to the specific facts of the Veteran's claim.  
In written statements and testimony before the Board, he contends 
that he suffers from PTSD and related psychiatric problems, which 
arose prior to service and were aggravated by various in-service 
stressors, including: 1) forgetting his winter gloves at an Army 
chow hall and consequently having to wear his winter boots on his 
hands until he got new gloves the next day; 2) being left in the 
field for 2-3 days without food during the winter resulting in 
frostbite; 3) receiving unsanitary food in the field, getting 
food poisoning and then being returned back to the field still 
sick; 4) being inaccurately accused of wrecking a vehicle and 
then being punished; and 5) experiencing small arms fire from a 
nearby firing range.  The  Veteran also claims to have been 
forced to perform menial, demeaning tasks and to have been 
constantly harassed by his commanding sergeant and other 
superiors.

Additionally, the Veteran asserts that he was the victim of two 
separate personal assaults, which consisted of 1) being mugged by 
a member of his unit after another service member led him into a 
park and struck him from behind; and 2) having a superior aim a 
rifle at him and pull the trigger.

In addition to the Veteran's own lay assertions, the record 
contains written statements and hearing testimony from his spouse 
attesting to his long history of mental health problems.  
Specifically, the spouse maintains that the Veteran developed 
PTSD and related psychiatric symptoms in childhood as a result of 
abuse from his father and other family members.  She further 
contends that the Veteran's psychiatric symptoms worsened during 
service, when he was derided by his superiors and fellow service 
members for having a learning disability and subjected to various 
forms of emotional and physical harassment.  

While cognizant of the above assertions regarding preservice 
psychiatric problems, the Board considers it significant the 
Veteran did not report any history of depression, excessive 
worry, or other mental health symptoms at the time of his October 
1978 service entrance examination.  Nor were any psychiatric 
abnormalities shown on contemporaneous clinical evaluation.  
Accordingly, the Board considers the Veteran to have been sound 
upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2010).  

Subsequent service treatment records reveal that, in August 1982, 
the Veteran complained of loss of memory and amnesia.  However, 
he was not diagnosed with a psychiatric disorder at that time and 
the record is otherwise negative for any complaints or clinical 
findings of mental health problems in service.  

The  Veteran's service personnel records reflect that he was 
disciplined on several occasions in 1982 and 1983 for failing to 
report to his duty station and related infractions.  He now 
contends that he was unfairly singled out for discipline by his 
commanding sergeant and other noncommissioned officers.  

While the Veteran now maintains that he has suffered from chronic 
mental health problems since his period of active duty, he 
acknowledges that he did not seek psychiatric treatment for 
several years after leaving the military.  In this regard, the 
Veteran's spouse has indicated that his learning problems, in 
tandem with his feelings of shame and unwillingness to talk about 
the mental abuse he experienced, deterred him from seeking 
treatment in a timely manner.

The first post-service clinical evidence of psychiatric problems 
is dated in 2001, when the Veteran sought VA treatment for mental 
health symptoms and was diagnosed with panic disorder without 
agoraphobia.  Subsequent VA medical records are replete with 
complaints and clinical findings of psychiatric problems.  
Specifically, those records show that the Veteran has been 
diagnosed and treated for chronic PTSD and depression, not 
otherwise specified, and that he also has a history of cognitive 
impairment, personality disorder, and alcohol abuse.  

Additionally, the Veteran has sought private treatment for 
psychiatric problems.  Significantly, in a December 2004 written 
statement, a private mental health counselor opined that the 
Veteran's current symptoms of PTSD and depression had been caused 
by childhood trauma and exacerbated by his experiences in the 
Army.  That counselor's opinion was later seconded by the 
Veteran's private treating physician, who indicated in a June 
2010 statement that the Veteran's PTSD, panic disorder, and 
anxiety dated back to his childhood and had been "markedly 
exacerbated and worsened by his active duty service." 

Pursuant to the Board's June 2010 remand, the Veteran was 
afforded a July 2010 VA psychiatric examination in which he 
recounted a history of physical beatings, verbal abuse, and 
neglect in childhood.  Additionally, the Veteran reported that he 
had first sought psychiatric treatment at the age of 18 or 19, 
shortly before he enlisted in the Army.  However, the VA 
psychologist conducting the examination indicated that there were 
no preservice clinical records to corroborate the Veteran's 
account of preservice treatment.  

During the July 2010 examination, the Veteran also reported a 
history of in-service psychiatric stressors, including multiple 
instances in which his commanding sergeant and other superiors 
had verbally and physically harassed him.  He further reported 
that, on one occasion, a superior had threatened him with severe 
bodily harm by pointing what he believed to be a loaded rifle at 
his temple and pulling the trigger.  Significantly, the VA 
examiner determined that the Veteran's reports of harassment and 
physical trauma were indicative of a pattern of in-service 
personal assault.  

In terms of current psychiatric symptoms, the Veteran complained 
of episodic nightmares and related sleep impairment, intrusive 
thoughts, social avoidance, and depression.  Mental status 
examination revealed mildly slowed speech and delayed responses, 
suggestive of cognitive impairment.  However, he exhibited no 
signs of active delusion or psychosis.

Based on the results of the examination and a review of the 
claims file, the VA examiner determined that the Veteran met the 
DSM-IV criteria for chronic, mildly severe to severe PTSD.  
Additionally, the VA examiner diagnosed the Veteran with 
depression, secondary to PTSD, a learning disorder, and alcohol 
abuse, in remission, and assigned him a Global Assessment and 
Functioning (GAF) score of 52-53, reflecting moderate to severe 
impairment.  The VA examiner then opined that, while the 
Veteran's current PTSD symptoms were attributable, in part, to 
his childhood traumas, his history of military personal assault 
and harassment were also significant factors in the development 
of that disorder and his comorbid depression. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, and the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the July 2010 VA examiner's opinion, 
indicating that the Veteran's current PTSD and depression are 
related to his in-service personal assault stressors, is both 
probative and persuasive.  That opinion was based on a thorough 
clinical examination and review of the claims file.  
Additionally, the VA examiner's opinion was supported by a 
detailed summary of the Veteran's pertinent medical history.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims file and the Veteran's history, and the 
thoroughness and detail of the opinion).  

Moreover, the Board considers it significant that the July 2010 
VA examiner's opinion constitutes the most recent clinical 
evidence of record and was undertaken directly to address the 
issue on appeal.  That July 2010 VA opinion is consistent with 
the other competent medical evidence of record, including the 
December 2004 and June 2010 written statements from the private 
mental health counselor and treating physician, who each related 
the Veteran's current PTSD and depression symptoms to his 
traumatic in-service experiences.  The VA examiner's opinion is 
also consistent with the lay statements of the Veteran and his 
spouse regarding his in-service personal assault stressors.  
Further, there are no contrary medical findings of record.  

After a careful review of the evidence, the Board finds that the 
in-service and post-service records of psychiatric treatment and 
mental health counseling, in tandem with the positive nexus 
opinion rendered by the July 2010 VA examiner, show that the 
Veteran's current PTSD and depression are related to his period 
of active service.  

The Board recognizes that both the July 2010 VA examiner and the 
Veteran's private mental health counselor have determined that he 
had preexisting PTSD and related psychiatric problems, which were 
rooted in the abuse he incurred as a child.  However, those 
clinical findings appear to have been predicated on the Veteran's 
and his spouse's subjective assertions of preexisting problems.  
Indeed, the July 2010 VA examiner indicated that there were no 
preservice clinical records to corroborate the Veteran's account 
of mental health treatment prior to enlistment.  The Veteran's 
and his spouse's lay assertions, standing alone, are insufficient 
to rebut the presumption of soundness.  38 C.F.R. § 3.304(b)(1) 
(2010), Gahman v. West, 13 Vet. App. 148 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a preexisting 
condition).  Moreover, the mere fact that those lay assertions 
have been transcribed by a medical examiner does not increase 
their probative value.  On the contrary, bare transcription of 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Accordingly, the Board 
finds that neither the assertions of the Veteran and his spouse, 
nor the unenhanced transcription of those assertions by the 
private mental health care providers and the VA examiner, clearly 
and unmistakably show that the Veteran's PTSD and depression 
existed prior to service.  Therefore, the Veteran is presumed to 
have been sound upon entry into the military.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) 
(2010).  

However, even assuming that the Veteran had psychiatric problems 
prior to entering the Army, he has provided credible lay 
statements and testimony indicating that his symptoms worsened 
during his period of active duty.  Moreover, the post-service 
clinical evidence of record demonstrates that any in-service 
worsening of his psychiatric problems has been permanent as those 
problems have persisted to the present day and have been 
expressly related to service by his private mental health 
counselor and treating physician, as well as by the July 2010 VA 
examiner.  Therefore, even were the Board to concede that the 
Veteran had a preexisting psychiatric disorder, the competent 
evidence of record demonstrates that his mental health problems, 
in the aggregate, were either caused or permanently increased in 
severity as a result of his in-service personal assault 
stressors.  38 C.F.R. §§ 3.303(d), 3.304(b) (2010).

The Board acknowledges that the Veteran's claimed personal 
assault stressors were not specifically documented in his service 
records.  Nevertheless. the Board finds that his service 
treatment and personnel records contain contemporaneous evidence 
of mental health problems (complaints of memory loss and amnesia) 
and a decline in performance, resulting in disciplinary 
infractions, which constitute the exact type of alternate source 
evidence that may be used to corroborate stressor incidents in 
PTSD personal assault cases.  38 C.F.R. § 3.304(f); Gallegos v. 
Peake, 22 Vet. App. 329 (2008).  This is supported in the July 
2010 VA examination report.  In the examination report, the 
examiner noted that he was asked to render an opinion, based on a 
review of the record, as to whether it was at least as likely as 
not that the veteran's behaviors in service, including 
disciplinary problems, were consistent with claimed inservice 
personal assault of being struck during a mugging, and being 
harassed by a superior who apparently pointed a weapon at him and 
pulled the trigger.  In addressing this question, the examiner 
was also to consider the Veteran's childhood history of trauma.  
The examiner noted the Veteran's disciplinary actions in service.  
The examiner related that the Veteran reports a history of 
harassment and physical trauma consistent with personal assault.  
He noted the Veteran's current psychiatric symptoms and then 
concluded that the Veteran had PTSD due to childhood and military 
traumas.

Additionally, the Veteran and his spouse have provided competent 
testimony of in-service personal assault stressors and resultant 
mental health symptoms, which, in the absence of any evidence to 
the contrary, is considered credible.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Medical professionals have also determined that 
the harassment and threats of physical trauma that the Veteran 
experienced in service is of the very nature contemplated in the 
regulations regarding service connection for PTSD based upon 
personal assault.  38 C.F.R. § 3.304(f)(4).  Their 
determinations, combined with the positive opinion evidence of a 
nexus between the Veteran's currently diagnosed PTSD and 
depression and his reported history of in-service personal 
assault, as well as the lack of any negative evidence, support 
the award of service connection for PTSD.

Moreover, the lay statements and testimony submitted by the 
Veteran and his spouse signal a continuity of psychiatric 
symptomatology since service, which further weighs in favor of 
his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this regard, the Board is mindful that the Veteran did not obtain 
treatment for mental health problems for several years after 
leaving the military.  Nevertheless, the Board finds that the 
explanation for his delay in seeking professional help - 
specifically, his cognitive impairment and his sense of shame and 
unwillingness to talk about his traumatic experiences - is both 
facially plausible and consistent with the other evidence of 
record. 

For the foregoing reasons, the Board finds that the competent 
evidence of record consists of a diagnosis of PTSD in conformance 
with DSM IV, credible supporting statements establishing the 
occurrence of in- service personal assault stressors, and a link, 
established by the July 2010 VA examiner, between the current 
symptomatology and his in-service stressors. Thus, the criteria 
for service connection for PTSD have been met.

The Board recognizes that the Veteran's depression has also been 
clinically related to his military service, the Board therefore 
finds that service connection for a psychiatric disorder, to 
include PTSD and depression is warranted.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD and depression, is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


